Citation Nr: 0119715	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  99-14 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for headaches, claimed 
in the alternative as an undiagnosed illness.

3.  Entitlement to service connection for a lumbar spine 
disorder, claimed in the alternative as an undiagnosed 
illness.

4.  Entitlement to service connection for a shoulder 
disorder, claimed in the alternative as an undiagnosed 
illness.

5.  Entitlement to service connection for rectal bleeding, 
claimed in the alternative as an undiagnosed illness.

6.  Entitlement to service connection for a gastrointestinal 
disorder, claimed in the alternative as an undiagnosed 
illness.

7.  Entitlement to service connection for myopic astigmatism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The appellant had active service in the Air Force from 
December 1981 to August 1992, including service in Southwest 
Asia for six months during Desert Storm.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee which 
denied the appellant's claims for service connection for 
post-traumatic stress disorder (PTSD), headaches, a lumbar 
spine disorder, a shoulder disorder, rectal bleeding, a 
gastrointestinal disorder and myopic astigmatism.  The 
headaches, lumbar spine, shoulder, rectal and 
gastrointestinal disorders were also claimed as due to an 
undiagnosed illness.  

In the VA Form 9 filed by the appellant in June 1999, he 
stated that he wanted to have a Travel Board hearing.  
Subsequently, in August 1999, the appellant notified the RO 
that he wanted a personal hearing at the RO; the RO scheduled 
such a hearing for September 1999.  However, the appellant 
was not able to attend that hearing due to health problems 
and asked that it be canceled.  The appellant was 
subsequently rescheduled for a personal hearing in April 
2001, but his representative was unavailable and the hearing 
was rescheduled for May 2001.  Thereafter, the appellant 
notified the RO that he preferred to have a Travel Board 
hearing.  The appellant was scheduled for a Travel Board 
hearing in June 2001, but he failed to appear at the hearing.  
Under these circumstances, the Board considers the request 
for a hearing to be withdrawn by the appellant.  See 
38 C.F.R. § 20.704(d).



REMAND

The appellant essentially contends that the RO committed 
error in denying his claims for service connection.  His 
representative argues that the appellant has been diagnosed 
to have PTSD that is related to his experiences while serving 
in Southwest Asia during Desert Storm and that the RO has not 
fulfilled its duty to assist the appellant in the 
verification of his stressors and in the investigation of the 
etiology of his claimed conditions, at least one of which has 
been medically associated with the PTSD by the RO.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).  
The Board notes that the diagnostic criteria, including those 
related to stressors, set forth in THE AMERICAN PSYCHIATRIC 
ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, (4th ed. 1994) (DSM-IV) for mental disorders has 
been adopted by VA.  38 C.F.R. § 4.125.  

According to the updated criteria, a diagnosis of PTSD 
requires that a veteran be exposed to a traumatic event and a 
response involving intense fear, helplessness, or horror.  
The appellant's claim must therefore be reviewed under the 
new regulatory provisions, as well as those in effect when he 
filed his claim.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In that regard, it is also noted that while this 
case was undergoing development, the provisions of 38 C.F.R. 
§ 3.304(f) were amended.  See 38 C.F.R. § 3.304(f) (1999).  
Since the May 1999 Statement of the Case refers to the old 
provisions, due process requires that these new provisions be 
initially considered by the RO.  Also, while this case was 
pending, the General Counsel of the VA promulgated a 
Precedent Opinion defining when a veteran had "Engaged in 
Combat with the Enemy."  See VAOPGCPREC 12-99 (1999).

The appellant contends that he has PTSD as a result of his 
service in Desert Storm.  The Board notes that there is now 
medical evidence in the claims file of a current diagnosis of 
PTSD.  An August 1997 VA PTSD examination resulted in a 
diagnosis of PTSD which apparently was compatible with his 
descriptions of being in the area of scud missile attacks and 
seeing dead bodies in Kuwait City and current complaints of 
increasing problems with emotional control and irritability.  

In view of the account given by the appellant of the events 
that purportedly happened in service, the Board will ask for 
the RO to attempt to develop the record further as will be 
explained below.  Regardless of whether an in-service 
stressor is verified, the appellant should also be afforded a 
VA examination to determine if any of the mental disorders 
reported in the claims file are linked to active duty in any 
way.

A review of the evidence of record reveals that a VA 
examination report, dated in October 1993, highlights a 
history suggestive of an anxiety disorder with possibly some 
depressive component.  A VA consultation sheet, dated in July 
1995, reflects a diagnosis of major depression, single 
episode.  A record from the Holston Valley Medical Center, 
dated in June 1996, reveals a diagnosis of depression with 
history of depression.  More recently, a VA consultation 
sheet, dated in March 1998, reflects diagnoses of PTSD and 
dysthymia.  In light of conflicting psychiatric diagnoses, 
current VA psychiatric and psychological examinations are 
necessary in order to adequately evaluate the appellant's 
claimed psychiatric disability.

Further, there does not appear to have been any attempt made 
to verify the appellant's stressors with the United States 
Armed Services Center for Research of Unit Records (USASCRUR) 
(formerly the U.S. Army and Joint Services Environmental 
Support Group (ESG)) or other appropriate organization.  He 
should be offered an opportunity to provide specific 
information that would permit such search.  The Board notes 
that his service personnel records indicate that he was 
assigned to the United States Central Air Force Forward 
Headquarters during the Gulf War.  

Regarding non-combat stressors, such as the executions and 
criminal punishment the appellant said he witnessed in 
Riyadh, the United States Court of Appeals for Veterans 
Claims (Court) (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter Court) has held 
that "credible supporting evidence" means that the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor; nor can credible 
supporting evidence of the actual occurrence of an in-service 
stressor consist solely of after-the-fact medical nexus 
evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); and Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  The VA Adjudication 
Manual M21-1 (M21-1) provides that the required "credible 
supporting evidence" of a non-combat stressor "may be 
obtained from" service records or "other sources."  M21-1, 
part VI, formerly 7.46.  With regard to specific claims based 
upon personal assault, M21-1, part III, 5.14(c), provides an 
extensive list of alternative sources competent to provide 
credible evidence that may support the conclusion that the 
event occurred.  Included among the sources are statements 
from confidants, such as fellow service members, and records 
that indicate behavior changes that occurred at the time of 
the incident that may indicate the occurrence of an in-
service stressor.  The Board notes that the appellant brought 
photographs from the Gulf War to his VA therapy session in 
August 1996.  

Review of the service medical records reveals that the 
appellant complained of swollen painful joints and recurrent 
back pain on his April 1992 report of medical history.  The 
examining physician noted the appellant's report of having 
had back trouble since 1986, although he did not seek 
treatment or take any medication for his back pain.  The 
appellant's visual acuity went from 20/20 distant and J-1 
near in both eyes in July 1981, to 20/70 distant and 20/20 
near in both eyes in April 1992.

After service, the appellant underwent a Gulf War Registry 
examination in October 1995.  It is impossible to know the 
exact nature of all of the findings from the handwritten 
report of that examination because the examiner was 
apparently referring to an examination protocol that is not 
of record.  However, the examiner did render an initial 
clinical impression that included PTSD, irritable bowel 
syndrome (IBS), tension cephalalgia and low back syndrome.  
The appellant was supposedly going to be scheduled for 
various follow-up examinations and tests, including a 
gastrointestinal consultation, an MRI of the lumbar spine and 
testing for rheumatoid arthritis factor, cytomegaly virus 
antibody titer and Epstein-Barr virus antibody titer.  It is 
unknown whether any of this follow-up work was performed.

Review of the medical evidence of record reveals that the 
appellant was found to have blood in his stool during a VA 
facility visit in October 1995.  He also complained of low 
back pain and joint pain at that time.  The appellant further 
stated that he thought he might have hemorrhoids.  A December 
1995 colonoscopy revealed a small hemorrhoid at the two 
o'clock position on the dentate line.  The x-ray associated 
with the July 1997 VA examination revealed old post-traumatic 
degenerative changes.  The examiner referred to an October 
1995 x-ray of the lumbar spine, but the report from that 
earlier radiographic examination is not of record.  The Board 
also notes that the second page of a November 2, 1995 VA 
general surgical clinic note is not of record.  

The Board further notes that there is no indication in the 
evidence of record whether or not the clinical findings on 
the July 1997 VA eye examination simply reflect the expected 
findings for someone of the appellant's age.  Neither is 
there any medical opinion of record indicating whether or not 
the changes in the appellant's eyesight between 1981 and 1992 
reflected something beyond the normal aging process.

Lastly the Board observes that it appears that the appellant 
may have applied for Social Security Administration (SSA) 
disability benefits.  The Court has held that the VA's 
statutory duty to assist includes seeking to obtain SSA 
records.  Waddell v. Brown, 5 Vet. App. 454 (1993); Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 
Vet. App. 413 (1991); see also Brown v. Derwinski, 2 Vet. 
App. 444 (1992); Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Washington v. Derwinski, 1 Vet. App. 459 (1991).  Therefore, 
the medical records from the SSA pertaining to any original 
award of disability benefits and any medical records 
pertaining to any continuing award of benefits should be 
requested and associated with the claims file.

The medical evidence of record is insufficient for the Board 
to render a decision on whether the appellant suffers from a 
psychiatric disorder and/or various medical disorders related 
to service.  The considerations described above require a 
search for relevant medical records and further investigation 
by medical professionals, inasmuch as the Board is prohibited 
from substituting its own unsubstantiated medical opinions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In 
addition, the duty to assist includes obtaining medical 
records and examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the appellant to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act codified at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001) are fully complied with 
and satisfied. 

2.  The RO should contact the appellant to 
determine the names, addresses, and dates 
of treatment of any additional physicians, 
hospitals or treatment centers (private, 
VA or employment) who provided him with 
relevant treatment for his claimed 
conditions since service.  After obtaining 
the appropriate signed authorization for 
release of information forms from the 
appellant if needed, the RO should contact 
each physician, hospital, or treatment 
center specified by the appellant at any 
point in the file to request specifically 
any and all medical or treatment records 
or reports relevant to the above mentioned 
claims, to the extent that they are not 
already of record.  

In particular, the RO should obtain the 
second page of the VA surgical clinic note 
of November 2, 1995, the October 1995 VA 
lumbar spine x-ray report and the reports 
from any follow-up testing resulting from 
the October 1995 Gulf War Registry 
examination.

All pieces of correspondence, as well as 
any medical or treatment records obtained, 
should be made a part of the claims file.  
If private treatment is reported and those 
records are not obtained, the appellant 
and his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159.

3.  The RO should contact the appropriate 
SSA office to obtain copies of the medical 
records upon which any original disability 
award and any continuing award were based, 
as well as any Administrative Law Judge 
(ALJ) decision and associated List of 
Exhibits.  All of these records are to be 
associated with the claims file.

4.  The RO should contact the appellant to 
obtain whatever additional information he 
might have concerning his alleged 
stressors, including photographs.  After 
waiting for an appropriate period for the 
appellant to supply additional 
information, the RO should then contact 
the appropriate sources to obtain all 
pertinent records relating to the enemy 
attacks suffered by his unit in Saudi 
Arabia in the first six months of 1991.  
The RO should also attempt to obtain the 
operational reports, daily journal entries 
and duty rosters, lessons learned 
statements, or any other information 
regarding the activities of the 
appellant's active duty Air Force unit 
that would provide information about the 
events related by him.

5.  When this information has been 
obtained, it, together with the stressor 
information that has already been provided 
by/obtained from the appellant, should be 
forwarded to the USASCRUR, if appropriate, 
for verification.  Any information 
obtained is to be associated with the 
claims file.  If the case is not referred 
to USASCRUR, the RO should indicate in the 
record why the case was not referred.

6.  Thereafter, the RO should list the 
verified stressors, if appropriate, and 
arrange for the an examination of the 
appellant by a VA psychiatrist to 
determine the nature and extent of any 
psychiatric disorder present, and 
specifically to determine whether PTSD is 
present, and, if so, whether it is linked 
to the appellant's verified inservice 
stressor(s).  The entire claims file must 
be reviewed by the psychiatrist.  The 
examination report should include a 
detailed account of all psychiatric 
and/or psychological pathology found to 
be present.  The report should reflect 
review of pertinent material in the 
claims file.  All necessary special 
studies or tests including psychological 
testing and evaluation such as the 
Minnesota Multiphasic Personality 
Inventory (MMPI) and the Mississippi 
Scale for Combat-Related Post-Traumatic 
Stress Disorder are to be accomplished if 
deemed necessary.  The examiner should 
integrate the previous psychiatric and 
psychological findings and diagnoses with 
current findings to obtain a true picture 
of the nature of the appellant's 
psychiatric status.  If there are 
different psychiatric disorders present, 
the examiner should reconcile the 
diagnoses and should specify which 
symptoms are associated with each of the 
disorders.  The psychiatrist should 
indicate whether the appellant's 
headaches are part and parcel of any of 
his diagnosed psychiatric pathology.

The psychiatrist should conduct the 
examination with consideration of the 
criteria for PTSD.  The RO must specify 
for the examiner the stressor or 
stressors that it has determined are 
established by the record, if any. 

If a diagnosis of PTSD is appropriate, 
the examiner should specify the credible 
"stressors" that caused the disorder and 
the evidence relied upon to establish the 
existence of the stressor(s).  The 
examiner should also describe which 
stressor(s) the appellant re-experiences 
and how he re-experiences them.  If there 
are no stressors, or if PTSD is not 
found, that matter should also be 
specifically set forth.

The psychiatrist should offer opinions as 
to the etiology of any other documented 
psychiatric and/or psychological 
condition(s), such as generalized anxiety 
disorder or dysthymia.  In particular, 
the examiner should offer opinions, with 
degree of medical probability expressed, 
as to whether the etiology of the 
appellant's current psychiatric or 
psychological pathology is attributable 
to any disease or incident suffered 
during his active service; any disease or 
incident suffered prior to service; any 
disease or incident suffered after 
service; or to a combination of such 
causes or to some other cause or causes.  
The examiner should express an opinion, 
with degree of medical probability 
expressed, as to whether or not the 
appellant's psychiatric pathology is 
related to his in-service experiences, 
his post-service experiences, or 
intercurrent causes.  

The psychiatrist should identify the 
information on which s/he based the 
opinion.  The opinion should adequately 
summarize the relevant history and 
clinical findings, and provide detailed 
explanations as to all medical conclusions 
rendered.  The opinion should also 
allocate the appellant's various symptoms 
and manifestations to the appropriate 
diagnostic entity.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiner.

7.  After the above development is 
completed, and whether or not records are 
received which are pertinent, the RO 
should schedule the appellant for 
appropriate examinations to determine 
whether the other disabilities for which 
service connection is claimed are 
currently manifested, and if so, their 
etiology.  All indicated tests and studies 
should be accomplished.  The entire claims 
file should be reviewed by the examiners 
in connection with the examinations.  The 
examiners should adequately summarize the 
relevant medical history and clinical 
findings, and provide detailed reasons for 
their medical conclusions.  These 
examinations should include, but are not 
limited to, those by an orthopedist, a 
neurologist, a gastroenterologist and an 
eye doctor.  

a.  The orthopedist should describe 
the nature and severity of all pathology 
of the back and shoulder.  The 
orthopedist should opine, with degree of 
probability expressed, as to the etiology 
of any currently manifested back and 
shoulder disorders.  This should include 
an opinion regarding whether appellant's 
back and/or shoulder disorders, if any, 
are causally or etiologically related to 
military service or some other cause or 
causes.  The examiner should state 
whether there is any evidence that the 
lumbar spine degenerative changes were 
related to any signs or symptoms he 
experienced during service.  The examiner 
should state whether there is any 
evidence that any current pathology of 
the back or the shoulder is related to 
any signs or symptoms the appellant 
experienced during service.

b.  The neurologist specialist 
should opine, with degree of probability 
expressed, as to the etiology of any 
currently manifested neurologic disorder 
to include headaches.  This should 
include an opinion regarding whether 
appellant's headaches and/or neurologic 
conditions of the back or shoulder, if 
any, are causally or etiologically 
related to military service or some other 
cause or causes.  The examiner should 
state whether there is any evidence that 
any current headaches and/or back or 
shoulder disorders are related to any 
signs or symptoms the appellant 
experienced during service.

c.  The gastroenterologist 
specialist should opine, with degree of 
probability expressed, as to the etiology 
of any currently manifested rectal 
bleeding or gastrointestinal disorder to 
include hemorrhoids.  This should include 
an opinion regarding whether appellant's 
hemorrhoid(s) and/or gastrointestinal 
conditions, if any, are causally or 
etiologically related to military service 
or some other cause or causes.  The 
examiner should state whether there is 
any evidence that any current 
gastrointestinal disorders, including 
rectal bleeding and hemorrhoids, are 
related to any signs or symptoms the 
appellant experienced during service.

d.  The eye doctor should offer 
opinions as to the etiology of all 
documented visual acuity condition(s).  In 
particular, the examiner should offer 
opinions, with degree of medical 
probability expressed, as to whether the 
etiology of the appellant's visual acuity 
pathology is attributable to any disease 
or incident suffered during his active 
service; any disease or incident suffered 
prior to service; any disease or incident 
suffered after service; or to a 
combination of such causes or to some 
other cause or causes.  The eye doctor 
should state whether or not the changes in 
visual acuity experienced by the appellant 
between 1981 and 1992, and from 1992 to 
the present, were beyond natural progress 
or changes associated with aging.  

8.  If a back condition, a shoulder 
condition, a headache disorder, a 
gastrointestinal disorder or a psychiatric 
condition cannot be attributed to a 
diagnosed illness, the appropriate 
examiner should state whether there is 
affirmative evidence that the undiagnosed 
illness was not incurred during active 
service during the Gulf War, or that the 
undiagnosed illness was caused by a 
supervening condition or event that 
occurred between the appellant's release 
from service in 1992 and the present.

9.  After completion of the above, the RO 
should again adjudicate the appellant's 
claims on the appropriate legal bases and 
with consideration of all pertinent 
regulations.  The amended provisions of 
38 C.F.R. § 3.304(f) should also be 
considered.

10.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for all scheduled examinations and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


